Citation Nr: 9923911	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-00 227	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January to August 1943.  
By rating action of February 1991, the RO denied service 
connection for a respiratory disorder, which denial was 
affirmed on appeal to the Board of Veterans Appeals (Board) 
by decision of September 1993.  The veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1999) (hereinafter, 
the "Court"), which affirmed the Board's denial by Order of 
August 1995.  This appeal originally arose in the context of 
the Court's additional Order to the Board in August 1995 to 
review the veteran's claim for service connection for an 
acquired psychiatric disorder, which issue the Court 
determined had been raised during the appeal of the issue of 
service connection for a respiratory disorder.

Noting that the Board had denied service connection for an 
acquired psychiatric disorder by decision of February 1948, 
and that the RO had not thereafter adjudicated the veteran's 
application to reopen any such claim on the basis of new and 
material evidence, the Board by decision of May 1996 remanded 
that issue to the RO.  By rating action of June 1996, the RO 
denied service connection for an acquired psychiatric 
disorder on the grounds that new and material evidence had 
not been submitted to reopen the claim.  Thereafter, the 
Board remanded this case to the RO by decisions of August 
1996, August 1998, and February 1999 for additional due 
process development.  

In the February 1999 Remand Order, the Board instructed the 
RO to adjudicate the veteran's claim pursuant to the changed, 
less-restrictive legal standard as to the materiality element 
of the "new and material evidence" test mandated by the 
U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), which placed emphasis 
upon the language of 38 C.F.R. § 3.156(a).  By Supplemental 
Statement of the Case (SSOC) issued in March 1999, the RO 
continued the denial of service connection for an acquired 
psychiatric disorder on the grounds that new and material 
evidence had not been submitted to reopen the claim, but as 
part of the stated reasons and bases for continuing to deny 
the claim, erroneously advised the veteran that, in light of 
all the evidence of record, there was no reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  

Although notification of such erroneous reasons and bases for 
continuing to deny the claim (despite the Board's specific 
instructions in the February 1999 Remand Order to adjudicate 
the claim under the changed Hodge standard) would ordinarily 
require the Board to again Remand this case to the RO to 
comply with the previous Board Remand Order per Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the Remand Order; where Remand Orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance), the Board finds that another procedural remand 
on those grounds is not necessary under the circumstances of 
this case, as that particular due process deficiency has been 
cured by the Board's partial grant of the benefit sought on 
appeal by virtue of the decision, below, that the evidence 
submitted since the February 1948 Board decision constitutes 
new and material evidence warranting reopening the claim for 
service connection.      


FINDINGS OF FACT

1. The Board denied service connection for an acquired 
psychiatric disorder by decision of February 1948.

2. Additional evidence submitted since the February 1948 
Board decision includes a June 1952 medical opinion to the 
effect that the veteran's military service had aggravated 
his psychoneurosis, and the veteran's wife's testimony at 
the June 1992 RO hearing on appeal that the veteran 
received medical treatment for his nerves some months 
following separation from service.

3. The veteran has presented a plausible claim for service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The evidence received since the Board denied service 
connection for an acquired psychiatric disorder in 
February 1948 is new and material, and the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1998).

2. The claim for service connection for an acquired 
psychiatric disorder is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, when a claim is disallowed by 
the Board, it may not thereafter be reopened and allowed, and 
no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104.  When a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made and, 
if it is, whether it provides a new factual basis for 
allowing a claim.  An adverse determination as to either 
question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

If new and material evidence is found to have been submitted, 
the claim must be reopened and the case evaluated on the 
basis of all the evidence, both old and new.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the 2-step process set out in Manio, supra, for 
reopening a final decision based on new and material evidence 
became a 3-step process under Hodge, supra.  First, it must 
be determined whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally-denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
(and as distinguished from the original claim) is well-
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well-grounded, the VA may then proceed to evaluate 
the merits of the claim, but only after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled. 

The evidence of record at the time of the February 1948 Board 
decision that denied service connection for an acquired 
psychiatric disorder included the service medical records.  
On service entrance examination of January 1943, a 
moderately-severe speech defect was noted on mental 
evaluation; this was not considered to be disqualifying.  A 
marked speech defect was noted during hospitalization for 
unrelated complaints in February 1943.  The medical history 
indicated that the speech defect had developed following a 
fever, which was probably diphtheria.  On examination, the 
veteran's tongue did not move freely during speech, but he 
was able to move it voluntarily.  

On separation physical examination of August 1943, the 
veteran gave a life-long history of a speech defect of 
unknown cause.  The veteran's commanding officer opined that 
the defect was not incurred in the line of duty.  On 
examination of the nervous system, it was noted that the 
veteran lisped and had slurred speech.  The examiner found 
the veteran to be mentally sound except for the latter 
exception, and that the defect was not likely to result in 
disability, and opined that the defect was not incurred in 
the line of duty.  After a careful consideration of the case 
and a critical examination, a board of review found the 
veteran to be physically and mentally sound except for a 
severe speech impediment of undetermined cause which rendered 
him unable to speak clearly enough to be understood.  This 
was considered to have existed prior to service, and not to 
have been aggravated by service.  Discharge from service was 
recommended on the grounds that the veteran did not meet 
current physical standards for induction.  The board felt 
that the defect was likely to result in disability, but 
opined that it was not incurred in the line of duty.          

On VA examination of October 1944, the examiner noted that it 
was practically impossible to understand the veteran's 
industrial history, as he seemed to have a speech impediment.  
Examination of the nervous system showed a speech defect and 
that the veteran was tense.  The examiner noted that the 
veteran had a speech defect which he had had all his life, 
and that he was barely understandable.  He also appeared 
unstable and very tense.  The diagnoses included speech 
defect.

On examination in October 1945, W. Lynd, M.D., stated that he 
had been the veteran's family physician over a long period of 
years, and noted that he had a speech impediment which made 
it difficult to understand him at times.   

On examination in April 1947, Dr. Lynd noted the veteran's 
complaints including sharp pain at the top of his head; 
episodes of dizziness and blindness in which he had a choking 
sensation; and a frontal headache and severe head pains 
sometimes lasting an hour which caused him to take his head 
in his hands and to cry out.  The diagnoses included 
psychoneurosis.  Hospitalization was recommended to determine 
the cause of the head pains.

In a statement of November 1947, the veteran's complaints 
included nervousness.  In his December 1947 Appeal to the VA 
Administrator, the veteran claimed service connection for his 
extreme nervousness which he felt had caused him to have a 
speech defect and which he stated had developed after 
separation from service.

By decision of February 1948, the Board denied service 
connection for an acquired psychiatric disorder on the 
grounds that (1) a speech defect was noted on a pre-induction 
physical examination, which notation considered in 
conjunction with    Dr. Lynd's statements and VA clinical 
findings clearly and unmistakably showed that the speech 
defect was an integral part of a neuropsychiatric disorder 
which existed prior to service, and (2) aggravation by 
service was not shown, given the absence of evidence of any 
increase in the neuropsychiatric disorder, including the 
speech defect, in service.

The evidence added to the record since the February 1948 
Board decision and submitted in support of the application to 
reopen the claim includes a medical certificate from Dr. Lynd 
received in December 1948 wherein the veteran was found to 
have a speech impediment and to be extremely nervous, a 
psychoneurosis was diagnosed, and the doctor opined that the 
veteran was not mentally competent.

On examination in April 1949, Dr. Lynd noted that the veteran 
had a speech impediment which interfered with his ability to 
hold a steady job, and pains in the top of the head, as well 
as a problem described as his eyes playing tricks on him and 
giving out, such that he could not see.  The doctor concluded 
that he had a neuro-psychical condition which kept him from 
gainful employment.

On VA examination of June 1949, the veteran gave a history of 
the onset of hypochondriasis in service.  On special 
neuropsychiatric examination, it was noted that the veteran 
had been discharged from service in August 1943 by a 
certificate of disability, with emotional disturbance 
considered to have existed prior to service.  He was noted to 
have made a poor industrial adjustment since separation from 
service.  His current complaints included spells of extreme 
nervousness, and the doctor noted that he had difficulty in 
expressing exactly what he meant because of a speech defect 
which made him very difficult to understand.  The examiner 
commented that most of his symptoms were suggestive of a 
hysterical type of disorder.  On mental status examination, 
the veteran had a marked slurring of speech when he spoke, 
apparently because of tongue incoordination.  Stream of 
thought was coherent and relevant.  Thought content dealt 
with the severe degree of suffering he felt he had undergone 
since entering military service.  The examiner felt that he 
apparently was an individual who was very dependent upon 
others.  Memory was good, intelligence was average, and 
judgment and insight were poor.  The diagnosis was inadequate 
personality, manifested by poor response to intellectual, 
emotional, social, and physical demands.  The examiner felt 
that the veteran seemed somewhat deficient mentally, noting 
that he showed inadaptibility in aptness, poor judgment, and 
social incompatibility.  The precipitating stress was 
unknown, with a predisposition as an inadequate individual.

In a statement of November 1951, a former employer stated 
that the veteran had been unable to perform his duties as a 
truck driver because of his nervous condition.

Of record is NGB Form 22 reflecting the veteran's membership 
in the Ohio Army National Guard from September 1951 to 
February 1952, and noting that he was discharged due to 
inability to perform his duties as a truck driver due to a 
nervous condition.  

In a statement of February 1952, G. Hunter, M.D., stated that 
he examined the veteran, who had served as a truck driver in 
World War II, and found him to be extremely nervous, and 
noted that he had apparently been discharged for that reason.

In a statement of June 1952, Dr. Lynd stated that he had 
known the veteran for all of his life, and had been surprised 
when he learned of the veteran's induction into military 
service, inasmuch as he was at that time of a nervous 
temperament and had a speech impediment.  The doctor opined 
that the veteran's period of military service tended to 
aggravate his disabilities, resulting in him being currently 
totally and permanently disabled from earning a livelihood.  

On VA neuropsychiatric examination of July 1952, the 
veteran's complaints included nervousness with a speech 
defect, easy excitation, marked fatigability, and fear of 
high places and crowds.  Multiple complaints were referred to 
somatic and visceral portions of the body.  He had slurring, 
thick speech which was difficult to understand.  He 
complained of spells of temporarily "blanking-out" which 
were not accompanied by loss of consciousness.  Neurological 
examination was negative.  The diagnoses were moderately-
severe, congenital speech defect; moderately-severe 
psychoneurosis, neurasthenia, psychasthenia, with 
inadaptibility for work; and consider petit mal epilepsy, not 
found on electroencephalogram.    

In a statement of November 1952, the veteran's commanding 
officer in the Ohio Army National Guard stated that he was 
discharged in February 1952.  During the period of his 
membership in this organization, the smallest assignment 
reportedly left the veteran physically exhausted, and he was 
too nervous to do any work of mental capacity.  

At the June 1992 RO hearing on appeal, the veteran's wife 
testified about the veteran's complaints of severe head pain 
and shortness of breath within 8 to          14 months of 
discharge from service, for which complaints he received 
treatment from a doctor for nerves.  

In a statement of November 1992, the veteran stated that he 
had had nerve problems since 1944, and felt that this problem 
was service-connected.  

In written argument dated in March 1995, the veteran's 
representative argued that the moderate speech defect noted 
on his induction physical examination had become a severe 
impediment at the time of his discharge examination such that 
he was unable to speak clearly enough to be understood.  

In the September 1997 Substantive Appeal, the veteran's 
representative argued that new and material evidence 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder included the veteran's wife's 
testimony at the June 1992 RO hearing on appeal to the effect 
that the veteran had a nervous attack after returning from 
military service, and Dr. Lynd's June 1952 medical opinion to 
the effect that the veteran's military service had aggravated 
his nervous disorder.  Service connection was claimed on both 
a direct service-incurrence basis, as well as on the basis of 
aggravation of a pre-existing disability.  

The Board finds that the evidence added to the record since 
the February 1948 Board decision is "new" and "material," 
in that both Dr. Lynd's June 1952 medical opinion to the 
effect that the veteran's military service had aggravated his 
psychoneurosis, and the veteran's wife's June 1992 hearing 
testimony that the veteran received medical treatment for his 
nerves some months following separation from service is 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the matter of 
entitlement to service connection, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
reopened, and the appeal is granted to this extent only.  The 
Board also finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, he has presented a claim which is plausible.         


ORDER

New and material evidence having been submitted with respect 
to the issue of service connection for an acquired 
psychiatric disorder, the claim is reopened, and the appeal 
to this extent only is granted.


REMAND

In light of the above grant of the appeal to the extent that 
the claim for service connection for an acquired psychiatric 
disorder is reopened based on the submission of new and 
material evidence, the RO must next adjudicate the well-
grounded claim on the basis of a de novo review of the entire 
evidence of record, both old and new, prior to further 
appellate consideration by the Board.  See Manio, Hodge, 
Elkins, Bernard v. Brown, 4 Vet. App. 384 (1993), Curry v. 
Brown, 7 Vet. App. 59 (1994).

The record contains an August 1985 Social Security 
Administration (SSA) award certificate indicating that the 
veteran became entitled to disability benefits in April 1985 
based on a period of disability which began in September 
1983.  In Masors v. Derwinski, 2 Vet. App.  181 (1992), the 
Court held that the duty to assist the veteran under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) includes an 
obligation to obtain the medical records underpinning an SSA 
decision awarding disability benefits to the veteran.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
However, neither the SSA decision by which the veteran was 
awarded disability benefits nor the underlying medical 
records upon which the award was based are of record, and the 
veteran's representative has requested that such pertinent 
records be obtained and associated with the record.

In written argument dated in March 1995, the veteran's 
representative noted the veteran's hearing testimony in which 
he claimed treatment during the 1950's at a hospital now 
known as the Lawrence County Medical Center, as well as 
treatment during the 1990's at the VA Medical Center, 
Cincinnati, Ohio, and requested that copies of all such 
medical records be obtained and associated with the record, 
given their particular importance in light of the veteran's 
statements that many of his treating physicians are deceased, 
and that many copies of his medical records were lost in a 
house fire.  Under the circumstances, this case is REMANDED 
to the RO for the following action:

1. The RO should contact the veteran and 
request him to sign and submit an 
appropriate form giving his consent 
for the release to the VA of all 
records of his medical treatment 
during the 1950's at the Lawrence 
County Medical Center, 2228 South 9th 
Street, Ironton, Ohio 45638.  
Thereafter, the RO should attempt to 
obtain copies of all such medical 
records, with the specific request 
that the hospital attempt to locate 
the veteran's records by reference to 
the veteran's name instead of a 
specific date of treatment.  All 
records obtained and all responses 
from the hospital should be associated 
with the claims folder.  

2. The RO should contact the SSA and 
obtain a copy of the decision awarding 
the veteran disability benefits in 
April 1985, and copies of all medical 
records underlying that decision.  All 
records obtained should be associated 
with the claims folder.

3. Copies of all records of treatment of 
the veteran - particularly records of 
psychiatric treatment and evaluation 
up to the present time - at the VA 
Medical Center, Cincinnati, Ohio 
should be obtained by the RO and 
associated with the claims folder.

4. After the abovementioned records have 
been obtained, the veteran should be 
afforded a special VA psychiatric 
examination to determine the nature 
and etiology of any current acquired 
psychiatric disorder.  Such tests as 
the examining physician deems 
necessary should be performed.  The 
claims folder and a copy of this 
Remand Order should be made available 
to the examiner prior to the 
examination so that he may review 
pertinent aspects of the veteran's 
military and medical history.  The 
examiner should render an opinion for 
the record as to whether it is at 
least as likely as not that the speech 
defect/impediment noted on the service 
entrance examination and in service 
medical records represented a 
manifestation of any currently-
diagnosed acquired psychiatric 
disorder.  (In this regard, the 
examiner should consider whether the 
speech defect/impediment may be a 
disorder separate and distinct from 
any acquired psychiatric disorder.)  
If the speech defect/impediment is 
found to be a manifestation of an 
acquired psychiatric disorder, the 
examiner should render additional 
opinions for the record as to whether 
such pre-service speech 
defect/impediment/psychiatric disorder 
increased in severity during service, 
and if so, whether or not such 
increase in severity was clearly and 
unmistakably due to the natural 
progress of the condition, i.e., that 
normally to be expected by reason of 
the inherent character of the 
condition, aside from any extraneous 
or contributing cause or influence 
peculiar to military service (with 
consideration given to the 
circumstances, conditions, and 
hardships of service).  See 
38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  The 
clinical findings and reasons which 
form the bases for the opinions should 
be clearly set forth.

5. Following completion of the above 
requested development, the RO should 
review the claims folder and ensure 
that all of the aforementioned 
development has been conducted and 
completed.  The RO should then 
adjudicate the veteran's reopened 
claim for service connection for an 
acquired psychiatric disorder on the 
basis of a         de novo review of 
all the evidence of record, both old 
and new.

The veteran and his representative should be informed that 
they may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
If the claim has not been granted, they should be furnished 
an appropriate SSOC, and the case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

